Citation Nr: 0700555	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had service as a member of the Recognized 
Guerillas from June 1945 to August 1945, and with the Regular 
Philippine Army from August 1945 to January 1946.  He died in 
August 1997.  The appellant is his widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
November 2004.  A statement of the case was issued in 
February 2005, and a substantive appeal was received in April 
2005.  


FINDINGS OF FACT

1.  The veteran was not a prisoner of war. 

2.  The veteran died in August 1997; the death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
probably secondary to fatal arrhythmia probably due to 
premature ventricular contractions.  

3.  At the time of the veteran's death, service connection 
was not in effect for cardiopulmonary arrest, arrhythmia, and 
ventricular contractions.  

4.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2003 and April 
2005 VCAA letters effectively notified the appellant of the 
evidence needed to substantiate her claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the September 2003 and April 2005 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
She was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that she may have.  

Further, the September 2003 letter was sent to the appellant 
prior to the January 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
service connection for the veteran's cause of death, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  To the extent that such notice may be 
deficient in any respect, such as with regard to an effective 
date, the matter is effectively moot in light of the 
following decision which finds that the preponderance of the 
evidence is against the appellant's claim.  

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested.  VA has 
adjudicated the appellant's claim based on her husband's 
status as a veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with her claim.

Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.   Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With regard to former POWs, 38 C.F.R. § 3.309(c) provides:

Diseases specific as to former prisoners of war.  (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis). Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  Stroke and its complications.

(2) If the veteran: (i) Is a former prisoner of war and; (ii) 
Was interned or detained for not less than 30 days, the 
following diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied. Avitaminosis. Beriberi (including beriberi 
heart disease).  Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy associated with 
malnutrition).  Pellagra.  Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer disease.  Peripheral 
neuropathy except where directly related to infectious 
causes.  Cirrhosis of the liver.

As noted above, the veteran died in August 1997.  His death 
certificate lists the immediate cause of death as 
cardiopulmonary arrest probably secondary to fatal arrhythmia 
probably due to premature ventricular contractions.  At the 
time of the veteran's death in August 1997, the veteran was 
not service-connected for cardiopulmonary arrest, arrhythmia, 
ventricular contractions or any other disabilities.  

The Board notes that the service medical records are negative 
for complaints of cardiopulmonary arrest, arrhythmia, and 
ventricular contractions.  There is also no post-service 
medical record pertaining to cardiopulmonary arrest, 
arrhythmia, and ventricular contractions until many years 
after discharge.  The veteran's April 1946 physical 
examination showed that the veteran's heart and arteries were 
clinically evaluated as normal.  Cardiopulmonary arrest, 
arrhythmia, and ventricular contractions were not noted at 
the time of the examination.  Various VA clinical records 
from 1990 to 1997, over 40 years after service, note 
cardiovascular problems.

Moreover, there is no competent evidence in the record 
suggesting a casual link between the veteran's 
cardiopulmonary arrest, arrhythmia, ventricular contractions 
and his service.  The Board is thus presented with an 
evidentiary record which does not show that the cause of 
death manifested in service, or within the presumptive 
periods.  

The appellant noted herself in a statement received in June 
2004 that the January 2004 rating decision was correct 
considering that her evidence did not show that the death of 
her husband was service-connected.  She continued noting that 
she should have made a claim for non-service connected VA 
pension benefits, instead.  Only after a June 2004 letter was 
sent to the appellant informing her of her ineligibility for 
the pension benefits did the appellant submit her notice of 
disagreement to the January 2004 rating decision contending 
that her husband's death was service connected.       

The appellant stated to a Decision Review Officer (DRO) in 
November 2004 that her husband received treatment for stroke 
while in service.  The Board notes that service medical 
records are negative for any treatment for stroke.  

Further, in a substantive appeal received in April 2005, she 
maintained that her husband was a POW and that she was 
entitled to benefits pursuant to 38 C.F.R. § 3.309(c).  The 
National Archives and Records Administration reported in 
October 2003, however, that the veteran was not a POW.  A 
review of service affidavits completed by the veteran himself 
suggests that the veteran never reported being a POW.  The 
Board notes that an April 2005 VCAA letter informed her of 
the additional information and evidence to support her claim 
for POW status of her late husband.  The appellant submitted 
her application for old age pension and copies the veteran's 
military records, which do not note POW status.
 
Therefore, based on the medical evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.  There is no evidence of 
cardiopulmonary arrest, arrhythmia, and ventricular 
contractions in service, and the service incurrence cannot be 
presumed because there is no evidence within one year after 
service.  The Board sympathizes with the appellant for her 
loss.  However, the preponderance of the evidence is against 
a finding of a link between the veteran's cause of death and 
his service.  Thus, the appellant's claim must be denied.  
See Ruiz v. Gober, 10 Vet. App. 352 (1997).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002).




ORDER
The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


